Citation Nr: 1635007	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  05-39 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 60 percent on an extraschedular basis for myasthenia gravis for the period prior to March 7, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to July 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's original claim for compensation for myasthenia gravis, with an initial 30 percent rating assigned, effective October 30, 1996; the Veteran appealed the rating assigned.

In a December 2008 decision, the Board granted a 60 percent disability rating for myasthenia gravis effective from the date of claim and a 100 percent disability rating effective March 7, 2008.  The Board also referred a claim for TDIU.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 memorandum decision, the Court vacated and remanded that parts of the Board decision that referred, rather than remanding, the claim for TDIU; and that denied an initial disability rating in excess of 60 percent for myasthenia gravis on an extraschedular basis, prior to March 7, 2008.  The Board remanded these two claims in December 2011.

In November 2012, the Director of VA's C&P Service considered and denied the Veteran's claim for a higher rating for myasthenia gravis on an extraschedular basis prior to March 7, 2008.  

The matter was last before the Board in October 2013, at which time the matter was remanded to provide the Veteran a new hearing.  The Veteran testified before the undersigned in November 2014; a transcript of those proceedings is of record.

The issue of entitlement to an initial rating in excess of 60 percent on an extraschedular basis for myasthenia gravis for the period prior to March 7, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period of October 30, 1996 through March 6, 2008, the Veteran was unable to secure and maintain substantially gainful employment due to the effects of his myasthenia gravis disability.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  In this case, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  

For the reasons discussed below, the Board finds that the Veteran has been unemployable due to the effects of myasthenia gravis for the entirety of the period during which he is in receipt of compensation for that disability.

The evidence of record documents that the Veteran's myasthenia gravis manifests in weakness and falling (Nov. 2014 Transcript (T.) at 9), dizziness (T. at 10), muscle fatigue and weakness (T. at 12), headaches (T. at 13), difficulty swallowing and chewing (T. at 14), and difficulty breathing (T. at 15).  He has relied on a scooter and a walker since 1996.  See T. at 12; May 19, 1996 Medical Treatment Record - Government Facility, at 1.  Medical records document blurred vision, ptosis, dysphagia, dysarthria, dysphonia, difficulty chewing, and dyspnea.  See July 26, 1996 Medical Treatment Record - Non-Government Facility, at 1 (noting myasthenia gravis symptoms of "mild severity", with significant clinical worsening when taken off steroids).

The record documents that the Veteran's disability symptoms could exacerbate suddenly, and unexpectedly, sometimes regardless of any exertion.  T. at 10.  The exacerbations he experienced occurred at least twice a month, without warning, and would be worse during the summer.  T. at 11.

In a November 2011 opinion, Dr. S.M., the Veteran's VA treating physician, opined that the Veteran, since at least 1996,

. . . has been unable to sustain gainful employment due to his severe myasthenia gravis functional residuals and for no other reason.  I am aware of his total clinical picture and it is my opinion that none of his other health problems have or would, cause him to be so disabled that he would be unable to sustain gainful employment.  The severity of his particular myasthenia gravis symptoms on their own have rendered him unemployable, and would render anyone else unemployable with the same range, seventy and frequency of his myasthenia gravis symptoms.  There are no other opinions of record addressing the Veteran's suitability for employment, or the impact of his myasthenia gravis on his functioning.

See Opinion of S.M., attached to "VA 646 Statement of Accredited Representative in Appealed Case", Nov. 8, 2011, at 4.  Dr. S.M. supported this opinion with an explanation of the effects of myasthenia gravis, the severity and frequency of the Veteran's myasthenia gravis symptoms (causing regular emergency room visits, the frequency of days during which the Veteran must remain in bed, and the unpredictability of the myasthenia gravis exacerbations), and the impact of his symptoms, especially in times of exacerbation.  

The Veteran's November 2014 hearing testimony that the disability picture has remained generally consistent since 1996 (T. at 9) is consistent with Dr. S.M.'s opinion, a consistency which supports the Board's finding that the Veteran's representation of his disability picture is credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  

While various medical records from 1996 through 2008 document a range of symptom severity, at times debilitating but at other times less so, this fact is not inconsistent with the Board's determination that TDIU is warranted, or that the Veteran's depiction of his symptomatology is worthy of belief.  The Veteran credibly explained, in statements that are in agreement with explanations provided by Dr. S.M., that the unpredictability of his symptoms combined with the severity of his exacerbations meant that he was rarely seen by doctors during times when his exacerbations were at their peak, and when he was displaying the most severe symptomatology.  When he became dizzy or cyanotic, he would immediately lie down; that rest would stabilize him, resulting in a situation where when he finally did receive medical treatment, the symptoms were not at the height of their severity.  See, e.g., T. at 17. 

Dr. S.M. correctly noted that there were no opinions of record suggesting that the Veteran's myasthenia gravis did not impeded his functionality such that he could perform the types of tasks that would be necessary to maintain employment.  The Veteran has not worked since 1992, due to his myasthenia gravis.  T. at 21.

The evidence of record demonstrates that the Veteran was sufficiently disabled due to his myasthenia gravis, throughout the period from October 30, 1996, through March 6, 2008, that he was unemployable, and that entitlement to TDIU is warranted.  38 C.F.R. § 4.16(a) (2015).  



ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The issue of entitlement to an initial rating in excess of 60 percent on an extraschedular basis for myasthenia gravis for the period prior to March 7, 2008 must be remanded to ensure due process for the Veteran.  Following the Board's December 2011 remand for extraschedular consideration, the Director of the Compensation Service found, in a November 2012 decision, that assignment of an extraschedular evaluation was not warranted, but "[r]ather, the evidentiary record should be reviewed to determine if any of the complications related to myasthenia gravis may be separately rated to include consideration of analogous ratings."  See Nov. 13, 2012 Administrative Decision, at 3.  That finding clearly suggested that, as part of the adjudication of the Veteran's ongoing appeal, consideration was warranted as to whether separate ratings should be granted based on the manifestations of his myasthenia gravis symptomatology.  

Rather than consider such separate ratings, however, the AOJ, in its February 2013 Supplemental Statement of the Case, merely found that "the evidence fails to show any aforementioned condition, other than those conditions considered symptoms, are associated with your service connected disability," and that evidence received in the future of a "specific diagnosed disability" would be considered at that time.  By applying this framework to its decision, the AOJ's determination failed to adequately consider the question of separate ratings.  The question was not whether the Veteran had separately diagnosed conditions, but whether the manifestations of his already-diagnosed myasthenia gravis should have been considered under separate diagnostic codes.  This consideration, including discussion of specific diagnostic codes, must occur to ensure full development under the Director's November 2012 decision. 

While the Board could now, in theory, consider the question of entitlement to an extraschedular rating itself, based on the fact that the Director of the Compensation Service has already addressed the issue, the fact remains that any consideration of extraschedular consideration by the Board would be premature.  Should the AOJ grant separate schedular ratings for currently-unaddressed manifestations of the Veteran's myasthenia gravis, the Board's extraschedular consideration would be impacted; the issues are thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim in accordance with the Director's November 2012 decision, to include review the evidentiary record and a determination as to whether any complications related to myasthenia gravis may be separately rated, including consideration of specific diagnostic codes.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and provide an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


